Citation Nr: 9932981	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in October 1997 by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held in Atlanta, Georgia, 
on September 15th, 1999, before the undersigned who was 
designated by the Chairman of the Board to conduct that 
hearing.



FINDINGS OF FACT

1. The service medical records reflect that the appellant was 
treated during service for complaints of back pain.  In 
July 1953 a lumbosacral strain was diagnosed with 
tenderness to deep palpation at L4-L5.  In August 1953, x-
ray examination of the lumbar spine was considered to be 
normal and the examiner indicated that there was no 
objective evidence of disease.

2. On service separation examination in December 1953, there 
were no complaints, findings or manifestations of a 
chronic back disability.

3. The service medical records reflect no complaints, 
findings or manifestations of hearing loss either during 
service or on service separation examination in December 
1953.

4. On VA examination in October 1960 there were no complaints 
regarding a back disorder and hearing loss and the 
musculoskeletal system and hearing were found to be 
normal.  

5. A private hospitalization report dated in December 1972 
noted that the appellant reported complaints of 
progressive hearing loss.  A diagnosis of otosclerosis was 
noted and the appellant underwent fenestration, oval 
window, of the right ear.

6. Private treatment reports dated from 1954 to 1972 and from 
1973 to 1976 reflect no evidence of hearing loss or back 
pathology.

7. The first post-service evidence of back pain was noted on 
private examination in February 1983 when the appellant 
reported generalized symptoms which were considered to be 
reflective of arthritis.

8. On VA audiological examination in March 1998, the 
appellant reported a history of middle ear surgery on the 
right ear in the 1970's and exposure to noise while in the 
service as well as while working in the textile mills.  A 
moderate to moderately severe mixed hearing loss was 
noted.  The examiner commented that the appellant's middle 
ear otosclerosis was not induced by noise exposure but 
that the high frequency sensorineural hearing loss was 
noise related.

9. On orthopedic examination the appellant reported a history 
of back pain since service.  On physical examination the 
appellant's lumbar range of motion was limited and x-ray 
examination revealed mild to moderate degenerative 
changes.  The diagnosis was mild to moderate degenerative 
disc disease.

10. There is no competent evidence of record to establish 
continuity of back symptomatology from service discharge 
until 1983 or to relate the presence of degenerative disc 
disease of the lumbosacral spine to the findings noted 
during service.

11. There is no competent evidence of record to relate the 
presence of any current hearing loss disability to 
service.


CONCLUSIONS OF LAW

1. A back disability was not incurred in or aggravated by 
service nor is there a basis upon which to presume the 
incurrence of arthritis of the lumbosacral spine during 
service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2. Hearing loss was not incurred in or aggravated by service 
nor is there a basis upon which to presume the incurrence 
of sensorineural hearing loss during service.  38 U.S.C.A. 
§§ 1101, 1131, 1132, 1133, 1137, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims for 
service connection for a back disorder and hearing loss are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The reports of back complaints documented during service 
coupled with the recent diagnosis of degenerative disc 
disease on VA examination in March 1998 are deemed sufficient 
to render the claim for service connection for a back 
disorder plausible.  Furthermore, the appellant's assertions 
regarding noise exposure during service due to weapons fire 
viewed in light of the recent diagnosis in March 1998 of high 
frequency sensorineural hearing loss and the VA audiological 
examiner's comment that this hearing impairment was due to 
acoustic trauma meets the threshold pleading requirement for 
a well grounded claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. §§ 3.307, 3.309 provide that service 
connection is warranted for arthritis if manifested to a 
compensable degree within one year of service discharge.

Upon careful consideration of the evidence of record in this 
case including the service medical records covering the 
period from January 1952 to December 1953, private medical 
reports dated from 1954 to 1976 and 1993-1994, as well as VA 
outpatient treatment reports dated from 1989 to 1995 and the 
VA examination report dated in March 1998, the Board finds 
that entitlement to service connection for a back disorder 
and hearing loss is not warranted.

With respect to the appellant's claim for service connection 
for a back disorder, the Board notes that the appellant, in 
accordance with his testimony at his hearing before the 
undersigned Member of the Board in September 1999, was 
treated during service for complaints of back pain.  In 
February 1952, he was seen for complaints of a "back ache" 
which was treated with heat and liniment.  In September 1952, 
he was seen with complaints of pain which were described as 
emanating from the lower gastrointestinal tract and kidneys.  
In November and December 1952 the appellant was seen for 
similar complaints and indicated that the pain started during 
physical training in October 1952.  In July 1953 a diagnosis 
of lumbosacral strain was noted and in August 1953, physical 
examination revealed no objective findings, x-ray examination 
revealed no pathology and it was noted that there was no 
objective evidence of disease.  On service separation 
examination in December 1953, there were no complaints, 
findings or manifestations of a chronic back disorder.

In considering the above evidence, the Board is guided by the 
regulatory provisions of 38 C.F.R. § 3.303(b), noted above.  
In this regard, while the documented treatment during service 
suggests the presence of recurring back pathology, these 
reports are significant for the lack of an identified 
diagnosis.  Pursuant to § 3.303(b), for the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  When viewed in light of 
the above, coupled with the lack of continuing complaints 
and/or findings on service separation examination in December 
1953, the Board concludes that the service medical records 
fail to demonstrate the presence of a chronic back disability 
during service.  The regulation provides further that when 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Accordingly, the post-
service medical evidence of record, particularly that 
evidence which is essentially contemporaneous with service 
discharge or dated shortly thereafter is reviewed for 
evidence of continuity of back symptomatology.  After this 
review, the undersigned finds that the evidence of record 
during this time period fails to document the presence of 
continuing back complaints.  In fact, private outpatient 
treatment reports dated from 1954 to 1976 do not reflect any 
significant complaints, findings or manifestations of a 
chronic back disability and on VA examination in May 1960, 
the appellant's musculoskeletal system was found to be 
normal.  The first post-service evidence of a back disability 
was noted in February 1983 when a private physician indicated 
that the appellant had multiple symptoms of arthritis 
including the back.  Subsequent reports including a VA 
examination in March 1998 document the presence of mild to 
moderate lumbar spine degenerative disc disease.  However, 
neither these reports nor any additional records provide 
competent evidence relating this diagnosis to the findings 
noted during service.

While the appellant's testimony regarding the continuity of 
his back pain since service discharge has been carefully 
considered, this testimony is not deemed to be of sufficient 
probative value to provide the element of continuity of 
symptomatology when weighed in light of the objective medical 
evidence of record and the lack of any significant findings 
within that evidence until many years after service 
discharge.  The Board notes that the appellant had regular 
contact with medical professionals for unrelated disorders 
for many years starting shortly after service discharge and 
the records of these encounters fail to provide any support 
for his assertions regarding the continuing nature of his 
back complaints.  

Accordingly, in view of the above, service connection for a 
back disability is not warranted. 

With regard to the appellant's claim for service connection 
for hearing loss, there is no evidence within the service 
medical records to support the presence of a hearing loss 
disability during service.  On service separation examination 
in December 1953, the appellant's hearing was considered to 
be normal.  Although the appellant underwent surgery for 
otosclerosis of the right ear in December 1972, there is no 
competent evidence of record to relate that condition to the 
appellant's period of active duty.  Furthermore, while the 
presence of bilateral hearing loss was noted on VA 
audiological examination in March 1998, the examiner 
commented that the low and middle frequency hearing loss was 
not noise related.  However, it was noted that the 
appellant's high frequency sensori-neural hearing loss was 
due to noise exposure.  Although this evidence provides a 
plausible basis for the appellant's claim for service 
connection for hearing loss, when viewed in light of the 
entire record, it is not deemed to be of sufficient 
specificity to serve as the basis for favorable action on the 
appellant's claim.  The lack of any findings of hearing 
difficulty during service and on service discharge 
examination in December 1953, as well as the lack of 
pertinent symptomatology until approximately 1972, is found 
to adequately disassociate any subsequent findings of hearing 
impairment absent additional competent evidence to the 
contrary. 

The appellant's testimony regarding his belief that his 
current hearing impairment is due to his experiences during 
service have been carefully considered.  However, these 
contentions are found to be outweighed by the objective 
evidence of record discussed above.  Accordingly, entitlement 
to service connection for hearing loss is not warranted.

ORDER

The appeal is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

